J-S39010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RICHARD CHARLES STAIR, JR.,

                            Appellant                No. 1217 WDA 2016


         Appeal from the Judgment of Sentence Entered July 22, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0014326-2015


BEFORE: BENDER, P.J.E., BOWES, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED AUGUST 1, 2017

        Appellant, Richard Charles Stair, Jr., appeals from the judgment of

sentence of, inter alia, a five-day term in a restrictive intermediate

punishment program and six months’ probation, imposed after he was

convicted of driving under the influence of alcohol or controlled substance

(“DUI”)—general impairment, 75 Pa.C.S. § 3802(a)(1). We affirm.

        The suppression court summarized the procedural history and factual

background of this case as follows:
        By way of Criminal Complaint, [Appellant] was charged with two
        (2) counts of driving under the influence of alcohol or a
        controlled substance … in violation of 75 Pa.C.S.[] § 3802(b)(2)
        (DUI—.10% to less than .16%); and 75 Pa.C.S.[] §
        3802(a)(1)(DUI—general impairment) … for an incident that
        occurred on August 1, 2015. In between [Appellant’s] being
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S39010-17


     charged and this matter proceeding to trial, the United States
     Supreme Court decided the matter of Birchfield v. North
     Dakota, 136 S.Ct. 2160 (2016) that held that the Fourth
     Amendment permits warrantless breath tests for driving under
     the influence, but warrantless blood tests are prohibited. As
     such, on the date of trial, the Commonwealth withdrew count
     one, DUI—.10% to less than .16%, and proceeded only on count
     two, DUI[—]general impairment.

     [Appellant] filed a Motion to Suppress, and a hearing was held
     on July 22, 2016.      At the conclusion of this hearing, the
     suppression [motion] was denied. The matter proceeded to a
     stipulated non-jury trial before the undersigned on July 22,
     2016[,] after which [Appellant] was found guilty as to the sole
     count of DUI[—]general impairment. [Appellant] was sentenced
     on that same date to serve 5 days in restrictive intermediate
     punishment to be served in Renewal Therapeutic Housing
     Program.

     On August 17, 2016, [Appellant] filed his Notice of Appeal. Via
     [o]rder of [c]ourt [d]ated August 22, 2016, Counsel for
     [Appellant] was directed to file a Concise Statement of Matters
     Complained of on Appeal.          [Appellant] filed his Concise
     Statement on September 8, 2016….

                                   ***

     The following are the facts found to be credible by this [c]ourt
     during the suppression hearing and non-jury trial. Sergeant
     Douglas Ogden, a Moon Township Police Officer with twenty (20)
     years of experience, is the project coordinator and program
     director of the West Hills DUI Task Force. The West Hills DUI
     Task Force is a group of fifteen (15) communities in the West
     Hills that coordinates manpower and resources to operate DUI
     checkpoints in their member jurisdictions. The West Hills DUI
     Task Force conducted a DUI checkpoint on August 1, 2015[,] on
     Steubenville Pike in Robinson Township. Robinson Township is a
     member township of the West Hills DUI Task Force. Sergeant
     Ogden selected this date and time two to three weeks prior to
     the actual checkpoint. The portion of the Steubenville Pike that
     lies within Robinson Township is approximately one and a half
     miles long. Sergeant Ogden testified that the reasons this
     particular location, date, and time were selected are that
     Steubenville Pike in Robinson Township receives heavier than
     usual traffic following concerts or big events at First Niagara


                                  -2-
J-S39010-17


     Amphitheater; there is an increased likelihood of impaired
     drivers coming from [these events]; drivers tend to use this
     route to exit the highway and patronize a Sheetz that is located
     on this route; previous checkpoints at this same location yielded
     a high number of vehicles and impaired drivers coming through
     this location. Sergeant Ogden testified to DUI statistics for
     Robinson Township from 2008, 2009, 2010, 2011, 2012, 2013,
     and 2014. With regard to 2013, out of a total of 107 DUI arrests
     in Robinson Township, 60 occurred on Steubenville Pike. In
     2014, there were a total of 131 DUI arrests in Robinson
     Township, and 70 occurred on Steubenville Pike.

     Furthermore, the actual site selected is in a Kohl’s parking lot,
     which was selected because it has a long sight distance that
     provides adequate vision; traffic approaching the DUI checkpoint
     can see it; it provides an easy avenue for officers to quickly
     leave the route if they encounter an erratic driver; and it is well
     lit. The West Hills DUI Task Force has an agreement with Kohl’s
     such that the parking lot lights are left on to provide additional
     lighting.

     Sergeant Ogden testified that prior to the August 1, 2015
     checkpoint, he notified the local media outlets so that they could
     publish the DUI checkpoint. This notification is just a broad
     notification that provides a general deterrence factor. The actual
     notice of the specific checkpoint was the signage posted at
     exactly 500 feet prior to the checkpoint that read “Sobriety
     Checkpoint Ahead” and a second sign posted exactly at 300 feet
     prior to the checkpoint that read “Be Prepared to Stop.” The
     lights of the checkpoint were able to be seen prior to the posted
     signage.

     Officer Patrick Zilles, a police officer with Findlay Township for
     over twenty-three (23) years, was working at the August 1,
     2015 DUI checkpoint. He has substantial training in detecting
     signs of impairment relating to alcohol consumption. On August
     1, 2015, he was assigned to be a contact cover office[r], which is
     the first person who comes into contact with the drivers who are
     proceeding to the DUI checkpoint. When Officer Zilles came into
     contact with [Appellant], he noticed the following signs of
     impairment: bloodshot glassy eyes and mumbling speech.
     Further, upon questioning, [Appellant] admitted to consuming
     two beers. Based upon these signs, Officer Zilles had reasonable
     suspicion to believe [Appellant] was under the influence of
     alcohol and asked [Appellant] to exit his vehicle. Officer Zilles

                                    -3-
J-S39010-17


      then escorted [Appellant] to the Field Sobriety Testing area of
      the checkpoint and handed him off to Officer Brad Mermon.

      Officer Mermon, a Robinson Township Police Officer for fifteen
      (15) years, was working at the August 1, 2015 DUI checkpoint.
      Officer Mermon also has extensive experience and training with
      identifying intoxicated individuals. He testified that he was
      assigned as a testing officer at this DUI checkpoint. A testing
      officer is assigned the task of explaining and administering the
      field sobriety tests to those individuals transferred to them by
      the contact officer. Officer Mermon testified that he encountered
      [Appellant] on that night, and administered the field sobriety
      tests. He further testified that the test occurred in the Kohl’s
      parking lot, which was flat, dry, and contained straight painted
      lines. He observed [Appellant’s] bloodshot and glassy eyes, and
      [that Appellant] had the odor of alcoholic beverage emanating
      from his breath and person. Officer Mermon administered two
      field sobriety tests: the walk and turn and the one[-]leg stand.
      During the walk and turn, [Appellant] exhibited five out of eight
      clues; during the one-leg stand, [Appellant] exhibited one out of
      four clues. Officer Mermon then concluded that [Appellant] was
      impaired to the extent that he was rendered incapable of safely
      operating a motor vehicle and placed [Appellant] under arrest.

      Lastly, [Appellant] testified that he was at the Luke Bryan
      concert and consumed approximately four beers prior to the
      concert.

Suppression Court Opinion, dated 12/13/2016, at 1-5 (internal citations and

footnote omitted).

      As mentioned above, after a non-jury trial, Appellant was found guilty

of DUI—general impairment. Appellant subsequently filed a timely notice of

appeal and a concise statement of errors complained of on appeal. Herein,

Appellant raises two issues for our review:
      [1.] Did the [suppression] court err in denying Appellant’s
      motion to suppress as the specific location chosen for the
      sobriety checkpoint was not one which, based on local
      experience, was likely to be traveled by intoxicated drivers?



                                    -4-
J-S39010-17


      [2.] Did the [suppression] court err in denying Appellant’s
      motion to suppress as the West Hills DUI Task Force lacked
      jurisdictional authority to conduct the sobriety checkpoint at
      issue?

Appellant’s Brief at 4 (unnecessary capitalization and emphasis omitted).

      Initially, we set forth our standard of review:
      When considering the denial of a suppression motion, this
      Court’s review is limited to determining whether the court’s
      factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. Because
      the Commonwealth prevailed in the suppression court, we
      consider only the Commonwealth’s evidence and so much of the
      appellant’s evidence as is uncontradicted when read in the
      context of the record as a whole. Where the record supports the
      suppression court’s factual findings, we are bound by those facts
      and may reverse only if the legal conclusions drawn from them
      are erroneous.

Commonwealth v. West, 937 A.2d 516, 527 (Pa. Super. 2007) (internal

citations omitted).

      First, relying on Commonwealth v. Blouse, 611 A.2d 1177 (Pa.

1992), Appellant argues that “[t]he specific location of the sobriety

checkpoint conducted by the Task Force, on August 1, 2015, was not one

which, based on local experience, was likely to be travelled by intoxicated

drivers.”   Appellant’s Brief at 12.   By way of background, in Blouse, our

Supreme Court adopted the following guidelines for conducting roadblocks

and sobriety checkpoints, which include a requirement that the checkpoint is

located on a route likely to be traveled by intoxicated drivers:
      [T]he conduct of the roadblock itself can be such that it requires
      only a momentary stop to allow the police to make a brief but
      trained observation of a vehicle’s driver, without entailing any
      physical search of the vehicle or its occupants.        To avoid
      unnecessary surprise to motorists, the existence of a roadblock

                                       -5-
J-S39010-17


      can be so conducted as to be ascertainable from a reasonable
      distance or otherwise made knowable in advance.                 The
      possibility of arbitrary roadblocks can be significantly curtailed
      by the institution of certain safeguards. First the very decision
      to hold a drunk-driver roadblock, as well as the decision as to its
      time and place, should be matters reserved for prior
      administrative approval, thus removing the determination of
      those matters from the discretion of police officers in the field.
      In this connection it is essential that the route selected
      for the roadblock be one which, based on local
      experience, is likely to be travelled by intoxicated drivers.
      The time of the roadblock should be governed by the same
      consideration. Additionally, the question of which vehicles to
      stop at the roadblock should not be left to the unfettered
      discretion of police officers at the scene, but instead should be in
      accordance with objective standards prefixed by administrative
      decision.

Blouse, 611 A.2d at 1180 (quoting Commonwealth v. Tarbert, 535 A.2d

1035, 1043 (Pa. 1987) (plurality)) (emphasis added).

      According   to   Appellant,   although   the   Commonwealth      “provided

statistics which proposed that the majority of DUI arrests in Robinson

Township occurred on Steubenville Pike[,]” these “statistics do not specify

where on Steubenville Pike individuals were arrested.” Appellant’s Brief at

12 (emphasis in original; citation to record omitted). Appellant claims that

“the length portion of Steubenville Pike in Robinson Township was never

really clearly established by the Commonwealth[,]” and “[w]ithout more

specific statistics about the location of the DUI arrests along Steubenville

Pike, the location of the checkpoint in question was arbitrarily chosen at the

discretion of the police officers involved, and was therefore in violation of the

guidelines set forth by the Pennsylvania Supreme Court.” Id. Put another

way, “Appellant is suggesting that the Commonwealth has a burden to


                                      -6-
J-S39010-17



establish why a specific location was chosen and such burden is not met by

identifying one road as one traveled often by intoxicated drivers.” Id. at 13.

Appellant cautions that “[i]f the Commonwealth is not required to be more

precise, then it can simply establish checkpoints on any road such as

Interstate 79 by pointing to the number of DUI arrests on said road.” Id.

We disagree.

     In Commonwealth v. Menichino, 154 A.3d 797 (Pa. Super. 2017),

this Court recognized that “[t]o establish that the roadblock is likely to be

traveled by intoxicated drivers, the Commonwealth, at the very least, must

adduce evidence sufficient to specify the number of DUI–related arrests

and/or accidents at ... the specific location of the sobriety checkpoint.” Id.

at 802 (citation, quotations, and original brackets omitted).          At issue in

Menichino, however, was the level of specificity required to meet that

burden.    The    defendant    convinced    the     suppression    court   that   the

Commonwealth was required “to specify the number of accidents, arrests,

and violations at the ‘specific checkpoint location.’”              Id. (emphasis

added; citation omitted). In other words, “the suppression court and [the

defendant] interpreted the ‘specific checkpoint location’ phrase … to require

evidence   of   arrests   and/or   accidents   at    the   exact    spot    of    the

checkpoint[,]” which in that case was Block 2700 of North Hermitage Road.

Id. (emphasis added).      In determining that the stop was illegal and all

evidence stemming from it should be suppressed, the suppression court

considered that “at the exact location of the checkpoint there were only two

                                      -7-
J-S39010-17



DUI arrests reported,” and “also noted it could not take into account the

other 44 arrests made on North Hermitage Road because those arrests did

not occur at the specific location of the checkpoint.” Id.

      On appeal, this Court reversed and remanded the case for further

proceedings. We explained:
      The suppression court and [the defendant] misconstrue the
      specificity required in choosing a checkpoint location. Our cases
      have held that the police, in setting up a DUI checkpoint, must
      articulate specifics such as the reason for the location and the
      number of prior DUIs in the area of the checkpoint.          See
      Commonwealth v. Stewart, 846 A.2d 738, 741 (Pa. Super.
      2004) (holding that the DUI roadblock set up “in the area of
      Bookspan on South Market Street in Upper Allen Township” was
      conducted substantially in compliance with the Tarbert/Blouse
      guidelines); Commonwealth v. Ziegelmeier, … 685 A.2d 559,
      562 (1996) (holding “there was testimony ... that the
      determination was based on several factors, including volume
      [of] traffic, number of DUI arrests in that area (as compared to
      the total number in Camp Hill) and the number of DUI related
      accidents. Therefore, the roadblock was constitutional under the
      requirements of Tarbert and Blouse.”); cf. [Commonwealth
      v.] Blee, 695 A.2d [802,] 806 [Pa. Super. 1997] (holding the
      officer “never testified as to the number of alcohol-related
      accidents and/or arrests on Route 11 in Edwardsville, the specific
      location of the sobriety checkpoint.”). Thus, under current
      law, the specific location of the checkpoint is the area
      where the checkpoint is located, not the exact
      block/location of the checkpoint.

      Here, there is no dispute that the area of the checkpoint is North
      Hermitage Road. For that specific location, the Commonwealth
      presented sufficient testimonial and documentary evidence
      showing that the location selected was one likely to be traveled
      by intoxicated drivers (at least 44 DUI arrests out of the total of
      94 for all of State Route 18 located within the City of
      Hermitage). Accordingly, the suppression court erred in not
      accounting for all DUI arrests made on North Hermitage Road for
      purposes of determining whether the checkpoint was
      constitutionally acceptable.      Because the Commonwealth


                                     -8-
J-S39010-17


      presented sufficient evidence to meet the location criterion under
      the Tarbert/Blouse guidelines, we conclude the checkpoint was
      conducted in a constitutional manner, and that the suppression
      court erred in concluding otherwise.

Menichino, 154 A.3d at 802-03 (emphasis added).

      In the case sub judice, the Commonwealth adduced evidence sufficient

to specify the number of DUI–related arrests and/or accidents in the area

where the checkpoint was located, Steubenville Pike.      Officer Ogden, who

estimated that the portion of Steubenville Pike running through Robinson

Township was only about a mile and a half long, testified to the following:
      [Commonwealth’s attorney:] Sergeant, I’ve handed you what
      I’ve marked as Commonwealth’s Exhibit 1. Do you recognize
      what I’ve handed to you?

      [Officer Ogden:] Yes.     This is a letter that I forwarded in
      response to another case suppression issue, the same, exactly
      the same suppression issue toward a checkpoint in Robinson
      Township at that location. … So I forwarded this letter to the
      district attorney at the time to show the statistics that I had
      formed or recreated to justify the checkpoint that occurred in
      2013 in that same location.

      [Commonwealth’s attorney:] And what does this data show?

      [Officer Ogden:] Well, it reflects the data that I received. … It
      shows the number of DUI’s in Robinson Township from 2008 up
      to 2012, just this form here that I received from Robinson
      Township. So 2008, 65 DUI arrests, 16 DUI crashes, one
      fatality, and the roadway where most of these incidents occurred
      was Steubenville Pike.

      In 2009[,] they had 45 DUI arrests and throughout the entire
      township, 11 DUI crashes, no fatalities, and most of the
      incidents took place on Steubenville Pike.

      In 2010[,] they had 131 DUI arrest, six DUI crashes, no
      fatalities, and the road where most of these incidents took place
      was Steubenville Pike, in which 63, 63 of the 131 DUI arrests
      took place on Steubenville Pike.


                                    -9-
J-S39010-17


       In 2011, 124 DUI arrests, two DUI crashes. 53 of the 124 DUI
       crashes took place on Steubenville Pike.

       In 2012, 119 DUI arrests, 23 crashes, and most of where these
       incidents took place was on Steubenville Pike.

       I then in this same letter provided the data … which talked about
       the number of arrests we had at checkpoints we set up on
       Steubenville Pike. Not all of these checkpoints were at the
       location that we used in this particular one, but Steubenville Pike
       is just not that long [of] a road. They’re all checkpoints on
       Steubenville Pike. 2008, four DUI arrests at checkpoints. 2009,
       six DUI arrests at checkpoints on Steubenville Pike again. 2007
       rather, seven DUI arrests on Steubenville Pike. 2011, six DUI
       arrests on Steubenville Pike, and 2012, the year that we were at
       that same location, 12 DUI arrests for traffic running through a
       checkpoint. I run a lot of checkpoints. 12 is a very high number
       of DUI arrests at a checkpoint.

       [Commonwealth’s attorney:] So all of this data is used to
       influence your selection of time, date and place for DUI
       checkpoints?

       [Officer Ogden:] Yeah, in addition to the data which comes to
       the later pages because that’s only to 2012. I have 2013 data
       as well we did have available to decide on this checkpoint and
       that would have been 107 DUI arrests in 2013, 11 crashes, no
       fatalities. 60 of 107 DUI’s in Robinson Township had took place
       on Steubenville Pike. And in 2014[,] they had 131 DUI arrests
       in the township, 33 alcohol-related crashes, and 70, 70 of the
       131 DUI arrests occurred on Steubenville Pike.

       [Commonwealth’s attorney:] So between the data you
       uncovered, input from local officers and your knowledge of the
       Luke Bryan concert that night, you decided to establish a
       checkpoint?

       [Officer Ogden:] Correct.

See N.T. Suppression Hearing, 7/22/2016, at 13-16, 34.1
____________________________________________


1
  As mentioned supra, although Appellant contends that “the length portion
of Steubenville Pike in Robinson Township was never really clearly
established by the Commonwealth[,]” see Appellant’s Brief at 12, he also
(Footnote Continued Next Page)


                                          - 10 -
J-S39010-17



      We deem this evidence sufficient to establish that the location selected

was one likely to be traveled by intoxicated drivers.        As explained in

Menichino, “the specific location of the checkpoint is the area where the

checkpoint is located, not the exact block/location of the checkpoint.”

Menichino, 154 A.3d at 803. Thus, the Commonwealth’s data pertaining to

the mile-and-a-half stretch of Steubenville Pike in Robinson Township

satisfied this requirement, as it goes to the area where the checkpoint was

positioned.   The precision insisted on by Appellant is simply not required,

and he proffers no authority to convince us otherwise.          We therefore

conclude that the suppression court did not err in denying his motion to

suppress on this basis.

      Second, Appellant argues that “[t]he [suppression] court erred in

denying [his] motion to suppress as the West Hills DUI Task Force lacked

jurisdictional authority to conduct the sobriety checkpoint pursuant to the

Intergovernmental Cooperation Act [(“ICA”), 53 Pa.C.S. § 2301, et. seq.,]

and the Municipal Police Jurisdiction Act [(“MPJA”), 42 Pa.C.S. §§ 8951-

8954].”    Appellant’s Brief at 13 (unnecessary capitalization and emphasis

omitted). Appellant asserts that “[t]he Commonwealth did not … admit any


                       _______________________
(Footnote Continued)

presented no evidence of its length at the suppression hearing. Further, we
reiterate that, when reviewing the denial of a suppression motion, “we
consider only the Commonwealth’s evidence and so much of the appellant’s
evidence as is uncontradicted when read in the context of the record as a
whole.” West, 937 A.2d at 527.



                                           - 11 -
J-S39010-17



testimony or exhibits which proved that the cooperating jurisdictions

adopted an ordinance to participate in the Task Force, as is required by the

ICA….” Id. at 15. Further, Appellant claims that “[w]hile the [MPJA] does

grant jurisdictional authority to police officers from outside jurisdictions in

limited circumstances, such a circumstance was not present here[,]”

because this was not a “scenario[] where a criminal act has occurred or is

ongoing at the time … the assistance is requested.”              Id. at 9, 16

(emphasis in original; citations omitted).    He contends that “[w]hile the

MPJA is to be construed liberally in order to effectuate its purpose, the

subsection that was relied on to authorize the DUI checkpoint in question

has to be stretched to its limit in order to allow for formal and continuous

police cooperation across jurisdictions.”    Id. at 15-16 (citation to record

omitted).

      At the outset, we determine that Appellant has waived this issue. As

the Commonwealth discerns, Appellant did not advance this argument at the

suppression hearing, where he only raised issues with the notice provided

and the location of the checkpoint. N.T. at 47-64. See Commonwealth v.

Freeman, 128 A.3d 1231, 1242 (Pa. Super. 2015) (deeming issue waived,

in part, because “when the trial court asked [the appellant] to state his basis

for requesting suppression on the record at the commencement of the

suppression hearing, [the appellant] did not raise such an argument”)

(citation omitted); Commonwealth v. Bartee, 868 A.2d 1218, 1221 n.6

(Pa. Super. 2005) (finding waiver, in part, where the appellant presented no

                                    - 12 -
J-S39010-17



argument on the issue at the suppression hearing). Additionally, Appellant

does not even aver that the issue was preserved at the suppression hearing.

See Commonwealth v. Williams, 980 A.2d 667, 671 (Pa. Super. 2009)

(“[T]he Commonwealth argues that this issue is waived because it was not

raised at the suppression hearing.      Pursuant to the Rules of Appellate

Procedure, [the a]ppellant must specify where in the record this issue was

preserved.   In his brief, [the a]ppellant does not indicate where the issue

was preserved in the trial court, nor does he even allege that he raised the

issue at the suppression hearing. Consequently, we are constrained to deem

this issue waived.”) (citations omitted).    Accordingly, we agree with the

Commonwealth that this claim is waived.

      Notwithstanding, even if this issue were not waived, we would still

conclude that this argument is meritless. A nearly identical argument was

rejected by an en banc panel of this Court in Commonwealth v. Hlubin, --

A.3d --, 2017 WL 2255549 (Pa. Super. filed May 23, 2017) (en banc). In

that case — although this Court determined that the DUI checkpoint did not

comply with the ICA because the municipalities constituting the Task Force

did not “jointly cooperate” by individually adopting the ordinance required by

law — we nevertheless reasoned that the checkpoint was valid under the

relevant section of the MPJA, specifically section 8953(a)(3). See id. at *3,




                                    - 13 -
J-S39010-17



*6.2 In response to the appellant’s argument that “the MPJA relates only to

situations where a request for assistance is contemporaneous with the

commission of a crime and that probable cause to believe a crime is being or

has been committed is the fundamental purpose of the MPJA,” id. at *4

(emphasis in original), this Court explained:
        [W]e affirm the trial court’s conclusion that the instant
        checkpoint was valid under subsection 8953(a)(3) of the MPJA.
        There is no statutory language in the MPJA, specifically section
        8953(a)(3),    that   would     impose    a    “contemporaneous”
        requirement upon an officer’s request for aid or assistance. In
        fact, subsection 8953(a)(2), often termed the “hot pursuit”
        exception of the MPJA, specifically applies to those instances
        where an officer’s chase into a neighboring jurisdiction is
        “immediate, continuous, and uninterrupted.” Moreover, “it is
        noteworthy that the predecessor of the MPJA made provision for
        police action outside an officer’s primary jurisdiction in only one
        circumstance, i.e., hot pursuit.” “The inclusion of additional
        instances of authorization indicates that the General Assembly
____________________________________________


2
    Section 8953(a) provides the following:
        (a)   General rule.--Any duly employed municipal police officer
              who is within this Commonwealth, but beyond the
              territorial limits of his primary jurisdiction, shall have the
              power and authority to enforce the laws of this
              Commonwealth or otherwise perform the functions of that
              office as if enforcing those laws or performing those
              functions within the territorial limits of his primary
              jurisdiction in the following cases:
                                           ***
           (3) Where the officer has been requested to aid or assist
           any local, State or Federal law enforcement officer or park
           police officer or otherwise has probable cause to believe
           that the other officer is in need of aid or assistance.

42 Pa.C.S. § 8953(a)(3).




                                          - 14 -
J-S39010-17


     intended to expand the powers of local police to protect the
     public, where such expansion would not adversely affect the
     ultimate goal of maintaining police accountability to local
     authority.” Thus, in light of the purpose and spirit of the MPJA,
     in conjunction with its liberal construction, we decline to read
     such a “contemporaneous” element into subsection (a)(3).

Hlubin, 2017 WL 2255549, at *6 (original brackets and citations omitted).

     Based on the foregoing, we would not find that the West Hills DUI Task

Force lacked jurisdictional authority in this case. Consequently, we conclude

that the suppression court properly denied Appellant’s motion to suppress,

and, therefore, we affirm his judgment of sentence.

     Judgment of sentence affirmed.

     Judge Bowes joins this memorandum.

     Judge Strassburger files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/1/2017




                                   - 15 -